

117 HR 5004 IH: Unmasking the Origins of COVID–19 Act
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5004IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mr. Rose (for himself, Mr. Babin, Mrs. Harshbarger, Mr. Higgins of Louisiana, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the State Department Basic Authorities Act of 1956 to authorize rewards regarding the identification of credible information regarding the origins of COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Unmasking the Origins of COVID–19 Act.2.Authorization for rewardSubsection (b) of section 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended—(1)in paragraph (12), by striking or after the semicolon at the end;(2)in paragraph (13), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new paragraph:(14)the identification of—(A)the origins of COVID–19;(B)any person or entity involved in the coverup of the origins of COVID–19; or(C)nonpublic information related to gain of function research conducted at or in connection with Chinese laboratories, including the Wuhan Institute of Virology, with respect to coronaviruses, that has been covered up by the Government of the People’s Republic of China or the Chinese Communist Party..